Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 1, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1 – 4, 6 – 11 and 13 – 15 are allowed.


Reasons for Allowance
The following is an examiner's statement of reasons for allowance:
Independent Claims 1, 8 and 15 are considered allowable since when reading the claims in light of the specification, as per MPEP §2111.01 none of the references of record alone or in combination disclose or suggest the combination of limitations specified in independent claim 1,
including 
"registering a broadcast receiver with the operating system, the broadcast receiver being configured to receive system broadcasts wherein the registering the broadcast receiver includes specifying an intent Filter-of ACTION CLOSE SYSTEM DIALOGS; 
receiving a first system broadcast generated by the operating system, the first system broadcast indicating a first user interface element has been selected; 
creating a view container in the memory, the view container including the media content; 
painting the view container on the display to thereby render the media content on the display; 
receiving a second system broadcast generated by the operating system, the second system broadcast indicating the first user interface element has been again selected; and 
removing the view container from the memory and thereby terminating rendering of the media content on the display"

The examiner has found that the prior art(s) does not appear to teach or suggest or render obvious the claimed limitation(s) in combination with the specific added limitations as recited in independent claim(s). The prior art of record fail(s) to teach or suggest individually or in combination the independent claims.
Examiner has previously presented that Feadler generally teaches unobtrusively displaying advertisements which, if undesired, are quickly and easily dismissed, ([0125]), by registering a client application with the operating system as a listener for events associated with user interactions with the portable device (Fig. 2 and [0066]). If an activity is finished by the user pressing a Home button, an advertisement is painted on to a view container until the client application determines a second pressing of the Home button at which time, the view, i.e. the advertisement, is removed, ([0092] - [0095], [0110] and [0114]). However, Feadler does not clearly demonstrate the claimed broadcast receiver. 
To supplement the teachings of Feadler, the Examiner has previously presented Yao as teaching registering a broadcast receiver to receive broadcast events, where the broadcast receiver is essentially a global monitor of the ANDROID® system. However, the combination of Feadler and Yao does not clearly demonstrate the newly added limitation wherein the registering the broadcast receiver includes specifying an intentFilter-of ACTION CLOSE
SYSTEM DIALOGS.
The Examiner further presents the NPL article "Listen for Home button Press", (https://stackoverflow.com/questions/518767/listen-for-home-button-press), hereinafter NPL-Mesurier which indicates that if a user wants the system to listen for a home button pressed event, first, a Broadcast Receiver must be registered. While the disclosed code seems to include an lntent_ACTION_CLOSE_SYSTEM_DIALOG object, its purpose is not clear nor is it clear how it is used. Therefore, NPL- Mesurier does not cure the deficiencies of the prior art described above. Therefore, Claim 1 is considered allowable. 
Claims 8 and 15 are considered allowable for the same reasons stated above. The dependent claims 2 - 4, 6 - 7, 9 – 11 and 13 – 14 are allowed because they further limit independent claims 1 and 8.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cynthia M FOGG whose telephone number is (571)272-2741. The examiner can normally be reached Monday-Friday 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on (571)272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CYNTHIA M FOGG/Examiner, Art Unit 2421